DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1516004 to Eckrode et al.
Re: claims 1-7 and 16-18.  Eckrode et al. show in figure 1 an air suspension assembly comprising:

a top shown near element 26 and a bottom shown near element 30 disposed on a center axis and spaced apart from one another;

a bellows 10 of an elastomeric material, e.g. rubber as disclosed on pg. 1 lines 52-53 extending between a first or top end secured to said
top and a second or bottom end secured to said bottom defining a chamber 12 extending between said top, said
bottom, and said bellows for containing pressurized air as disclosed on pg. 2 lines 4-6, whereby a pressure of said pressurized
air is controlled based on a force applied as discussed on pg. 1 starting at line 91 to pg. 2 line 3;
[AltContent: textbox (Bridge portion)][AltContent: arrow][AltContent: textbox (Interior surface
&
Inner lobe)][AltContent: arrow][AltContent: textbox (Exterior surface
&
Outer lobes)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    467
    352
    media_image1.png
    Greyscale

said bellows having an interior surface, as labeled, and an exterior surface, as labeled, and including a
plurality of convolutes as shown extending between said first end and said second end; and

each convolute of said plurality of convolutes including a pair of outer lobes, as labeled, and
an inner lobe, as labeled, with each outer lobe of said pair of outer lobes having an outer lobe thickness shown at 22
extending between said interior surface and said exterior surface of said bellows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2016211722 (JP’722) in view of Eckrode et al.
Re: claims 1, 7, and 15.  JP’722 shows in figure 8 an air suspension assembly comprising:

a top in the area of element 52 and a bottom in the area of element 53 disposed on a center axis and spaced apart from one another;

a bellows 50 of a material extending between a first or top end secured to said
top and a second or bottom end secured to said bottom defining a chamber Ca extending between said top, said
bottom, and said bellows for containing pressurized air as disclosed in the English translation where it discusses connecting the air chamber Ca to the pneumatic circuit of the vehicle for pressure control, whereby a pressure of said pressurized
air is controlled based on a force;
	said bellows 50 having an interior surface, as labeled, and an exterior surface, as labeled, and including a
plurality of convolutes as shown extending between said first end and said second end; and

each convolute of said plurality of convolutes including a pair of outer lobes, as labeled, and

[AltContent: textbox (Bridge portion)][AltContent: arrow][AltContent: textbox (Exterior surface & outer lobes)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Interior surface & inner lobe)][AltContent: arrow]
    PNG
    media_image2.png
    669
    459
    media_image2.png
    Greyscale


an inner lobe, as labeled, with each outer lobe of said pair of outer lobes having an outer lobe thickness
extending between said interior surface and said exterior surface of said bellows as shown, but is silent with regards to the bellows being made of an elastomer material.
Eckrode et al. teach on pg. 1 lines 52-53 the use of a bellows made of an elastomer material i.e. rubber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bellows of JP’722 to have been made of an elastomer material, in view of the teachings of Eckrode et al., in order to provide a bellows that is less resistant to wear and corrosion.
	Re: claims 2-6 and 10-14.  JP’722, as modified, is silent and/or does not clearly show the limitation wherein the outer lobe thickness and the inner lobe thickness are approximately equivalent, the outer and inner lobe thicknesses varying along the outer lobe and inner lobe, respectively with the thickness being the greatest at an outer tip of the outer lobe and inner lobe, respectively, and the bridge portion thickness being generally constant along the bridge portion.
	Eckrode et al. teach in figure 1 the abovementioned limitations in claims 2-6 as shown on pg. 3 of the instant office action.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer lobe, inner lobe, and bridge portion thicknesses of JP’722, as modified, to have been arranged as recited, in view of the teachings of Eckrode et al., in order to provide a desired level of pressure resistance depending on the particular application.
	Re: claims 8 and 9.  JP’722, as modified, teaches in figure 8 of JP’722 the air suspension assembly further including a damper 10 connected to the bottom via element 14, 15 and moveable with the bellows between a compressed position and an undeformed position of the air suspension assembly; and a jounce bumper 16 connected to the top via intervening elements for absorbing energy of the damper when the air suspension assembly is compressed, with the damper compressing the jounce bumper in the compressed position and the damper spaced from the jounce bumper in the undeformed position as shown.  With respect to claim 9 see the rejection of claims 1 and 8 and JP’722 includes the damper connected to a piston 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 10.  The phrase “said outer lobe” in line 3 is indefinite since more than one outer lobe was previously recited.
The remaining claims are indefinite due to their dependency from claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents and patent applications: US 2018/0009283 to Pniewski et al., FR-2747754, and US 2015/0273968 to DeBruler et al. teach the use of similar suspension assemblies with bellows, damper with a piston-cylinder arrangement, and a jounce bumper, and JP-2013540955 and DE-102005037166 teach the use of bellows with thickness dimensions for the inner lobe, outer lobe, and bride portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
October 8, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657